Title: Thomas Jefferson to Julius B. Dandridge, 31 August 1819
From: Jefferson, Thomas
To: Dandridge, Julius Burbridge


          
            Sir
            Poplar Forest near Lynchburg Aug 31. 19.
          
          Your letter of the 19th finds me at an occasional, but very distant residence from Monticello, and the delays of the cross post between the two places, have prevented my recieving it till yesterday evening. it was the same cause which delayed my reciept from mr Nicholas of his two notes for renewal which I endorsed and forwarded the next day after their reciept by the Lynchburg mail to Richmond. these notes were under cover of a letter to mr Marx, assuring him that before their expiration I should execute & forward to the bank the bond and security, which I had been informed would be satisfactory to them. I should not ask a day for their execution were I at Monticello, where the papers and persons are, necessary to their execution. I hope that the renewed notes being the substance the informality of their short & accidental delay will not alter the indulgent dispositions of the bank, and I repeat my assurances that the engagements of my letter to mr Marx shall be punctually executed. I tender to yourself at the same time the assurance of my great esteem and respect.
          
            Th: Jefferson
          
        